Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
Filed 09/14/20   Case 20-11992   Doc 126
